DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
The examiner notes that the claims filed 4 February 2021 include two instances of a Claim 6 with the first being cancelled and the second not. For purposes of expedient examination, the examiner is treating claim 6 on the merits because the inclusion of two is merely typographical in nature and does not affect the merits thereof because there is only a single claim 6 with limitations recited at all and accordingly these are the limitations treated on the merits of said claim.
The examiner recommends deletion of the “6. (Cancelled)” that appears on the first page of the claims filed 4 February 2022 to make clear that claim 6 includes the recitations as outlined in the second page of the claims filed 4 February 2021 instead.

Claim Objections
Claim 13 is objected to because of the following informalities: Line 2 of the claim recites “gas mater” but it is interpreted from context (such as Applicant’s as-filed specification ¶ 3) that this was intended to recite instead --gas meter--.  
Appropriate correction is required.

Drawings
The drawings are objected to because figures 4 and 5 appear to be scans of another image/type of image and the details therein are not readily visible. In particular, while figures 1-3 are schematics showing relevant portions of Applicant’s claimed invention, figures 4 and 5 each appear to be scans that do not adequately depict the various numbered reference elements therein. The examiner suggests either higher resolution images be utilized or more preferably, schematic images that are similar to the format used in figures 1-3. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 17: The claim recites in part that “the at least one sensor comprises a magnetic sensor that detects mechanically inducted signals” but depends from claim 15 which recites in part that “the at least one sensor comprises an optical sensor that detects mechanically inducted signals” and accordingly the claims appear to contradict one another because it is unclear how the at least one sensor of claim 17 may comprise an optical sensor that detects mechanically inducted signals while simultaneously comprising a magnetic sensor that detects mechanically inducted signals because there is no recitation that the at least one sensor is a composite sensor that includes components of both.
For purposes of expedient examination, the examiner is interpreting the claim limitations to be met if the claimed at least one sensor comprises an optical sensor that detects mechanically inducted signals or comprises a magnetic sensor that detects mechanically inducted signals.

As to claim 18: The claim recites in part that the “the at least one sensor includes a flow channel” but it appears from context of parent claims 14 (drawn to a sensor apparatus), that this is the interpretation intended by Applicant, especially in light of context from, e.g. Applicant’s as-filed specification ¶ 13. Accordingly, because it is unclear how a sensor may itself include a flow channel, the examiner is interpreting the claim to recite instead that the sensor apparatus includes the flow channel.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shih US PG-PUB 2012/0038143 A1 (hereafter Shih).
As to claim 6: Shih discloses a flowmeter apparatus (fig. 1 and see ¶ 21 and 31), comprising:
a flowmeter (see ¶ 21 regarding the flow channel 13 in particular as well as ¶ 31 which notes that flow rate is determined as disclosed) comprising at least one sensor (112; see ¶ 21) and a circuit board (23; see ¶ 21), wherein the at least one sensor is associated with a rotatable component (¶ 31 regarding the sensor 112 being associated with the rotation of impeller 32 as disclosed); and
  an angular circuit board assembly that maintains the circuit board in an angular position with respect to the rotatable component associated with the at least one sensor in an arrangement that allows the rotatable component to dive through the circuit board (the circuit board 23 is mounted within the body 10 that is considered to be an angular circuit board assembly that maintains the circuit board in an angular position with respect to the rotatable component, i.e. the impeller 32 [at least by virtue of holding the board in a 0/180° alignment with the horizontal plane of the body 10 such as depicted in fig. 3], and the impeller 32 is considered to dive through the circuit board at least by virtue of rotating in a plane that divides the plane along which the board is disposed, i.e. the impeller 32 rotates up and down when viewed in cross section, such as depicted in figure 3, and the board 23 is disposed horizontally and accordingly the rotatable component is considered to dive through the circuit board 23 because it is disposed below said board and therefore dives further below then comes back closer to the board for every complete rotation).

As to claim 10: Shih discloses the flowmeter apparatus of claim 6 wherein the at least one sensor (122) comprises a magnetic sensor that detects mechanically inducted signals (see ¶ 31 regarding the mechanically inducted signals detected by sensor 122 when a magnet 322 passes thereby).

As to claim 11: Shih discloses the flowmeter apparatus of claim 6 wherein the flowmeter includes a flow channel (13; see fig. 3 and ¶ 21) and wherein the rotatable component (32) oscillates to provide a measurement of a flow of fluid through the flow channel (¶ 31 regarding the determination of flow that is calculated by the action of the rotatable component 32 causing a magnet 322 to pass by a detector 122 a certain number of times in a unit of time to determine a flow rate).

As to claim 12: Shih discloses the flowmeter apparatus of claim 6 wherein the rotatable component (32) comprises at least one of: a pulse disk (because the impeller 32 is disposed in a circular fashion as depicted in cross section in fig. 4 and pulses of rotation are detected every time the magnetic member 322 passes by the detector 112 as disclosed in ¶ 31, the rotatable component 32 is considered to comprise a pulse disk), a crank, a shaft or a pin.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 7, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shih US PG-PUB 2012/0038143 A1 (hereafter Shih) in view of Scilingo US PG-PUB 2020/0355527 A1 (hereafter Scilingo).
As to claim 1: Shih discloses a sensor apparatus (fig. 2), comprising:
at least one sensor (112; see ¶ 21) and a circuit board (23; see ¶ 21), wherein the at least one sensor is associated with a rotatable component (¶ 31 regarding the sensor 112 being associated with the rotation of impeller 32 as disclosed), wherein the at least one sensor detects pulses of a rotary motion (¶ 31 regarding the pulses detected only when magnet 322 and sensor 112 pass by one another); and
an angular circuit board assembly that maintains the circuit board in an angular position with respect to the rotatable component associated with the at least one sensor in an arrangement that allows the rotatable component to dive through the circuit board and facilitate detection of the pulses of the rotary motion by the at least one sensor (the circuit board 23 is mounted within the body 10 that is considered to be an angular circuit board assembly that maintains the circuit board in an angular position with respect to the rotatable component, i.e. the impeller 32 [at least by virtue of holding the board in a 0/180° alignment with the horizontal plane of the body 10 such as depicted in fig. 3], and the impeller 32 is considered to dive through the circuit board at least by virtue of rotating in a plane that divides the plane along which the board is disposed, i.e. the impeller 32 rotates up and down when viewed in cross section, such as depicted in figure 3, and the board 23 is disposed horizontally and accordingly the rotatable component is considered to dive through the circuit board 23 because it is disposed below said board and therefore dives further below then comes back closer to the board for every complete rotation; said board also facilitates detection of pulses of rotary motion by the at least one sensor 112 every time the magnet 322 passes thereby as noted in ¶ 31).
Shih does not explicitly teach:
the circuit board is a printed circuit board.
Scilingo teaches that circuit boards in flow applications may comprise a printed circuit board (¶ 84 regarding the printed circuit board 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shih by replacing the generic circuit board with a printed circuit board because such a printed circuit board is a kind of board that is an art recognized means of achieving the useful and predictable result of measuring a flow rate of a fluid when utilized in conjunction with a sensor and a wheel that rotates under the influence of a flow, such as suggested in ¶ 84 of Scilingo.

As to claim 4: Shih as modified by Scilingo teaches the sensor apparatus of claim 1 wherein the at least one sensor (122 of Shih) comprises a magnetic sensor that detects mechanically inducted signals (see Shih ¶ 31 regarding the mechanically inducted signals detected by sensor 122 when a magnet 322 passes thereby).

As to claim 5: Shih as modified by Scilingo teaches the sensor apparatus of claim 1 wherein the at least one sensor (122 of Shih) includes a flow channel (13 of Shih; see fig. 3 and ¶ 21) and wherein the rotatable component (32 of Shih) oscillates to provide a measurement of a flow of fluid through the flow channel (¶ 31 of Shih regarding the determination of flow that is calculated by the action of the rotatable component 32 causing a magnet 322 to pass by a detector 122 a certain number of times in a unit of time to determine a flow rate).

As to claim 7: Shih teaches all of the limitations of the claimed invention as described above regarding claim 6, including a circuit board (23), but does not explicitly teach:
wherein the circuit board comprises a printed circuit board.
Scilingo teaches that circuit boards in flow applications may comprise a printed circuit board (¶ 84 regarding the printed circuit board 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shih by replacing the generic circuit board with a printed circuit board because such a printed circuit board is a kind of board that is an art recognized means of achieving the useful and predictable result of measuring a flow rate of a fluid when utilized in conjunction with a sensor and a wheel that rotates under the influence of a flow, such as suggested in ¶ 84 of Scilingo.

As to claim 14: Shih discloses a method of operating a sensor apparatus (fig. 1 and see ¶ 21 and 31), comprising:
detecting pulses or a rotary motion with at least one sensor (112; see ¶ 31 regarding detection of rotary motion of the impeller 32) and a circuit board (23; see ¶ 21), wherein the at least one sensor is associated with a rotatable component (¶ 31 regarding the sensor 112 being associated with the rotation of impeller 32 as disclosed), and the circuit board is maintained by an angular circuit board assembly that maintains the circuit board in an angular position with respect to the rotatable component associated with the at least one sensor in an arrangement that allows the rotatable component to dive through the circuit board and facilitates detection of the pulses of the rotary motion by the at least one sensor (the circuit board 23 is mounted within the body 10 that is considered to be an angular circuit board assembly that maintains the circuit board in an angular position with respect to the rotatable component, i.e. the impeller 32 [at least by virtue of holding the board in a 0/180° alignment with the horizontal plane of the body 10 such as depicted in fig. 3], and the impeller 32 is considered to dive through the circuit board at least by virtue of rotating in a plane that divides the plane along which the board is disposed, i.e. the impeller 32 rotates up and down when viewed in cross section, such as depicted in figure 3, and the board 23 is disposed horizontally and accordingly the rotatable component is considered to dive through the circuit board 23 because it is disposed below said board and therefore dives further below then comes back closer to the board for every complete rotation; said board also facilitates detection of pulses of rotary motion by the at least one sensor 112 every time the magnet 322 passes thereby as noted in ¶ 31).
Shih does not explicitly teach:
the circuit board is a printed circuit board.
Scilingo teaches that circuit boards in flow applications may comprise a printed circuit board (¶ 84 regarding the printed circuit board 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shih by replacing the generic circuit board with a printed circuit board because such a printed circuit board is a kind of board that is an art recognized means of achieving the useful and predictable result of measuring a flow rate of a fluid when utilized in conjunction with a sensor and a wheel that rotates under the influence of a flow, such as suggested in ¶ 84 of Scilingo.

Claims 2, 8, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shih US PG-PUB 2012/0038143 A1 (hereafter Shih) in view of Scilingo US PG-PUB 2020/0355527 A1 (hereafter Scilingo) and further in view of Cohen US PG-PUB 2005/0204829 A1 (hereafter Cohen).
As to claim 2: Shih as modified by Scilingo teaches all of the limitations of the claimed invention as described above regarding claim 1, including at least one sensor that detects mechanically inducted signals (the detector 122 of Shih disclosed in ¶ 31 that detects the mechanical rotation of the impeller 32 as disclosed), but does not explicitly teach:
wherein the at least one sensor comprises an optical sensor.
Cohen teaches that a flow sensor may comprise an optical sensor (¶ 33).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the magnetic sensor of Shih with an optical sensor that detects mechanically inducted signals because such a sensor is an art recognized means of achieving the useful and predictable result of determining a volumetric flow rate with a flow sensor assembly by measuring rotation of a mechanical device, such as an impeller, as suggested in Cohen ¶ 31 and 32.

As to claim 8: Shih as modified by Scilingo teaches all of the limitations of the claimed invention as described above regarding claim 6, including at least one sensor that detects mechanically inducted signals (the detector 122 of Shih disclosed in ¶ 31 that detects the mechanical rotation of the impeller 32 as disclosed), but does not explicitly teach:
wherein the at least one sensor comprises an optical sensor.
Cohen teaches that a flow sensor may comprise an optical sensor (¶ 33).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the magnetic sensor of Shih with an optical sensor that detects mechanically inducted signals because such a sensor is an art recognized means of achieving the useful and predictable result of determining a volumetric flow rate with a flow sensor assembly by measuring rotation of a mechanical device, such as an impeller, as suggested in Cohen ¶ 31 and 32.

As to claim 15: Shih as modified by Scilingo teaches all of the limitations of the claimed invention as described above regarding claim 14, including at least one sensor that detects mechanically inducted signals (the detector 122 of Shih disclosed in ¶ 31 that detects the mechanical rotation of the impeller 32 as disclosed), but does not explicitly teach:
wherein the at least one sensor comprises an optical sensor.
Cohen teaches that a flow sensor may comprise an optical sensor (¶ 33).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the magnetic sensor of Shih with an optical sensor that detects mechanically inducted signals because such a sensor is an art recognized means of achieving the useful and predictable result of determining a volumetric flow rate with a flow sensor assembly by measuring rotation of a mechanical device, such as an impeller, as suggested in Cohen ¶ 31 and 32.

As to claim 17: Shih as modified by Scilingo and Cohen teaches the method of claim 14 wherein the at least one sensor (112 of Shih) comprises a magnetic sensor that detects mechanically inducted signals (see Shih ¶ 21 and 31 regarding operation of the sensor 112 as magnet 322 passes thereby; see also the above 35 U.S.C. 112 rejection of the instant claim that notes that although the instant claim recites that the sensor is a magnetic sensor and claim 15 from which it depends recites an optical sensor, because such a sensor cannot be both simultaneously, the claim limitations of the instant claim are considered to be met if the sensor is either optical or magnetic).

As to claim 18: Shih as modified by Scilingo and Cohen teaches the method of claim 15 wherein the at least one sensor apparatus (see the above 35 U.S.C. 112 rejection of the instant claim which interprets the sensor apparatus including the following elements rather than a sensor itself) includes a flow channel (13 of Shih; see fig. 3 and ¶ 21) and wherein the rotatable component (32 of Shih) oscillates to provide a measurement of a flow of fluid through the flow channel (¶ 31 of Shih regarding the determination of flow that is calculated by the action of the rotatable component 32 causing a magnet 322 to pass by a detector 122 a certain number of times in a unit of time to determine a flow rate).

As to claim 19: Shih as modified by Scilingo and Cohen teaches the method of claim 15 wherein the rotatable component (32 of Shih) comprises at least one of: a pulse disk (because the impeller 32 is disposed in a circular fashion as depicted in cross section in fig. 4 and pulses of rotation are detected every time the magnetic member 322 passes by the detector 112 as disclosed in ¶ 31, the rotatable component 32 is considered to comprise a pulse disk), a crank, a shaft or a pin.

As to claim 20: Shih as modified by Scilingo and Cohen teaches the method of claim 15 further comprising operating a flowmeter (¶ 31 of Shih regarding the displaying of the flow rate that a user may view and which accordingly necessitates operation of such a flowmeter) that includes the at least one sensor (112 of Shih), the printed circuit board (the board 23 of Shih modified in view of Scilingo ¶ 84 that teaches the use of a printed circuit board), and the rotatable component (32 of Shih) associated with the at least one sensor (see Shih ¶ 21 and 31 regarding the interactions of all of the components that together operate the flowmeter as disclosed). 

Claims 3, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shih US PG-PUB 2012/0038143 A1 (hereafter Shih) in view of Scilingo US PG-PUB 2020/0355527 A1 (hereafter Scilingo) and Cohen US PG-PUB 2005/0204829 A1 (hereafter Cohen) as applied to claims 2 and 8 above, and further in view of Werkmann et al. US Pat 4,393,724 (hereafter Werkmann).
As to claim 3: Shih as modified by Scilingo and Cohen teaches all of the limitations of the claimed invention as described above regarding claim 2, including at least one optical sensor (¶ 33 of Cohen in view of the detector 122 disclosed in ¶ 31 of Shih), but does not explicitly teach:
wherein the at least one sensor comprises at least one of: a light emitting diode, a photo diode and a light barrier.
Werkmann teaches a sensor that comprises a light barrier (col. 6, lines 23-38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the optical sensor of Shih as modified by Scilingo and Cohen by replacing the generic optical sensor therein with a light barrier because such a sensor is an art recognized means of achieving the useful and predictable result of determining a volumetric flow rate with a flow sensor assembly by measuring rotation of a mechanical device, such as an impeller, as suggested in Werkmann col. 6, lines 23-38.

As to claim 9: Shih as modified by Scilingo and Cohen teaches all of the limitations of the claimed invention as described above regarding claim 8, including at least one optical sensor (¶ 33 of Cohen in view of the detector 122 disclosed in ¶ 31 of Shih), but does not explicitly teach:
wherein the at least one sensor comprises at least one of: a light emitting diode, a photo diode and a light barrier.
Werkmann teaches a sensor that comprises a light barrier (col. 6, lines 23-38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the optical sensor of Shih as modified by Scilingo and Cohen by replacing the generic optical sensor therein with a light barrier because such a sensor is an art recognized means of achieving the useful and predictable result of determining a volumetric flow rate with a flow sensor assembly by measuring rotation of a mechanical device, such as an impeller, as suggested in Werkmann col. 6, lines 23-38.

As to claim 16: Shih as modified by Scilingo and Cohen teaches all of the limitations of the claimed invention as described above regarding claim 15, including at least one optical sensor (¶ 33 of Cohen in view of the detector 122 disclosed in ¶ 31 of Shih), but does not explicitly teach:
wherein the at least one sensor comprises at least one of: a light emitting diode, a photo diode and a light barrier.
Werkmann teaches a sensor that comprises a light barrier (col. 6, lines 23-38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the optical sensor of Shih as modified by Scilingo and Cohen by replacing the generic optical sensor therein with a light barrier because such a sensor is an art recognized means of achieving the useful and predictable result of determining a volumetric flow rate with a flow sensor assembly by measuring rotation of a mechanical device, such as an impeller, as suggested in Werkmann col. 6, lines 23-38.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shih US PG-PUB 2012/0038143 A1 (hereafter Shih) in view of Yao et al. US PG-PUB 2018/0259378 A1 (hereafter Yao).
As to claim 13: Shih teaches all of the limitations of the claimed invention as described above regarding claim 6, including a flowmeter (fig. 1 and see ¶ 21 and 31), but does not explicitly teach:
wherein the flowmeter comprises a bellows gas meter (see the claim objection of the instant claim that interprets the recited “gas mater” to be instead a --gas meter--).
Yao teaches that various metering systems that utilize a gas measurement device responsive to a flow are impeller, bellows, diaphragm, and rotary element devices (¶ 16 and 17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the meter of Shih with a bellows gas meter because fluids such as liquids are gases are treated in a similar manner and accordingly are art recognized equivalents of performing the same functions of determining flow rates for a liquid or gas such as noted in Yao ¶ 16 and, more specifically, a bellows type meter is an art recognized equivalent of measuring the flow therethrough as further suggested in Yao ¶ 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2855                                                                                                                                                                                                        /ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855